DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, are drawn to an intraluminal medical imaging system and a method of imaging a body lumen of a patient involving the determination of a lesion score as classified in A61B 8/12 and A61B 5/1076. 
II. Claims 14-20, are drawn to an intraluminal imaging system for determining an expansion score for a stent as classified in A61B 17/12118. 

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such as receiving imaging data associated with a stent positioned within the body lumen, providing a measurement of the stent based on the received imaging data and determining an expansion score for the stent based on the imaging data and the measurement of the stent which are not required in Invention I.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised 

This application contains claims directed to the following patentably distinct species:
FIG. 12 pertaining to Invention I.
FIG. 13 pertaining to Invention II.
The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics. For example, Invention I involves a controller that is configured to “receive, from the intraluminal imaging device, imaging data associated with the body lumen; provide a measurement of an anatomical feature of the body lumen based on the received imaging data; identify an area of interest within the body lumen including a lesion based on the received imaging data; determine a lesion score for the lesion based on the imaging data and the measurement of the anatomical feature of the body lumen. Conversely, Invention II involves a controller that is configured to “receive, from the intraluminal imaging device, imaging data associated with a stent positioned within the body lumen; provide a measurement of the stent based on the received imaging data; determine an expansion score for the stent based on the imaging data and the measurement of the stent”. These inventions provide mutually exclusive utilities such as identifying an area of interest and determining a lesion score (i.e. Invention I) and providing a measurement of the stent and determining an expansion score (i.e. Invention II). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
The species of groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies of search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793